EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the claims was given in an interview with Samuel W. Apicelli on 5/3/2022.

The application has been amended as follows: 
The claims have been amended as follows:

Claim 2 has been canceled.

The specification has been amended as follows:
On page 1, line 8, after “December 1, 2017, ”, --now U.S. Pat. No. 10,695,186,-- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Buechel et al. 3,916,451 (hereafter referred to as Buechel; cited by applicant), Elloy et al. 4,030,143 (hereafter referred to as Elloy), Schwyzer 2009/0306782 (hereafter referred to as Schwyzer; cited by applicant), and Hassler et al. 2011/0264153 (hereafter referred to as Hassler) are considered the closest prior art.
Buechel discloses a method of implanting a reversed shoulder prosthesis, wherein the method comprises securing a glenoid component 100 having a convex articular surface 150 to a glenoid (figs.2-10 and 21), resecting a surface of a humerus such that the resected surface comprises a concave bone surface (fig.21 shows a concave surface in the humeral head) and interposing a glenohumeral component 300 between the glenoid component and the resected bone surface such that a concave articular surface 305 of the glenohumeral component is placed in direct contact with and freely articulates with the convex articular surface of the glenoid component and a convex articular surface 306 of the glenohumeral component articulates with a concave surface (fig.2), wherein the interposed glenohumeral component 300 remains free-floating with respect to both the proximal end of the humerus and the glenoid component (figs. 2-10 and 21). However, the glenohumeral component 300 of Buechel is placed within and in direct contact with a humeral component 220 and Buechel does not disclose that the convex articular surface 306 is placed in direct contact with and freely articulates with the concave bone surface in the humerus. 
Elloy discloses a method of implanting a reversed shoulder prosthesis, wherein the method comprises securing a glenoid component 20 having a convex articular surface 21 to a glenoid (figs.1, 2, and 16-17), resecting a surface of a humerus such that the resected surface comprises a concave bone surface (fig.16 shows a concave surface in the humeral head) and interposing a glenohumeral component 30 between the glenoid component and the resected bone surface such that a concave articular surface 32 of the glenohumeral component is placed in direct contact with and freely articulates with the convex articular surface of the glenoid component (figs. 16-17). While a convex outer surface 32 of the glenohumeral component 30 of Elloy is placed within the concave bone surface (fig.16), the method of Elloy differs from the claimed invention because Elloy discloses that the glenohumeral component 30 is secured to the humeral bone with cement (col.2, ll.17-21) therefore the glenohumeral component is not necessarily in direct contact with the concave bone surface since the cement is located between the component and the bone, and the glenohumeral component cannot freely articulate with the concave bone surface such that the interposed glenohumeral component remains free-floating with respect to both the proximal end of the humerus and the glenoid component. The examiner notes that “remains free-floating with respect to both the proximal end and the humerus of the glenoid component” as claimed in claim 1, lines 14-15, is interpreted in light of the specification (see applicant’s specification at pg.7, ll.9-15) to mean that the glenohumeral component is not fixedly fastened to the proximal humerus.
Schwyzer discloses a method of implanting a reversed shoulder prosthesis, wherein the method comprises securing a glenoid component having a convex articular surface to a glenoid (par.28 generally discloses a scapula side ball segment), resecting a surface of a humerus such that the resected surface comprises a concave bone surface 7 (fig.4 shows a concave surface in the humeral head) and interposing a humeral component 13 between the glenoid component and the resected bone surface such that a concave articular surface of the humeral component is placed in direct contact with a freely articulates with the convex articular surface of the glenoid component (fig.7). While a convex outer surface 32 of the humeral component 13 of Schwyzer is placed within the concave bone surface (fig.7), the method of Schwyzer differs from the claimed invention because Schwyzer discloses that the glenohumeral component 30 is secured to the humeral bone with cement, by a press-fit, by a screw-like connection, using screws, and/or by a coating which promotes bone ingrowth (pars.20-24). It is clear that the humeral component of Schwyzer is fixedly fastened to the proximal end of the humerus therefore the humeral component cannot freely articulate with the concave bone surface such that the interposed humeral component remains free-floating with respect to both the proximal end of the humerus and the glenoid component.
Hassler discloses a method of implanting a shoulder prosthesis wherein the method comprises implanting a free-floating component 12 between a concave surface formed in the proximal end of the humerus and a concave surface of the glenoid (fig.1) or implanting a free-floating component 12A between a humeral component 32 and a glenoid component 30 (fig.4). Hassler does not disclose securing a glenoid component having a convex articular surface to a human shoulder since the glenoid component 30 of the embodiment in fig.4 has a concave articular surface. Hassler further does not disclose a free-floating glenohumeral component which has a concave articular surface that is in direct contact with and freely articulates with a convex articular surface of a glenoid component and a convex articular surface that is in direct contact with and freely articulates with a concave bone surface since humeral component 32, while directly contacting a concave bone surface, is fixedly secured to the bone and does not freely articulate with the concave bone surface (par.28).
Therefore, the prior art references either teach a free floating glenohumeral component that is not in direct contact with a concave bone surface or a fixedly secured glenohumeral component in direct contact with a concave bone surface. None of the prior art references disclose, teach, or suggest the combination of securing a glenoid component having a convex articular surface to a human glenoid and interposing a glenohumeral component between the glenoid component and a resected bone surface such that a concave articular surface of the glenohumeral component is in direct contact with a freely articulates with the convex articular surface of the glenoid component and a convex articular surface is placed in direct contact with and freely articulates with a concave bone surface wherein the glenohumeral component remains free-floating with respect to both the proximal end of the humerus and the glenoid component. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774